Citation Nr: 1749008	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for residuals, left thumb fracture with osteoarthritis (left thumb disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1978 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Detroit, Michigan.

In May 2014, the Veteran testified at a Board hearing and a transcript of the hearing is of record and has been reviewed.

The case was previously before the Board in June 2015 and it was remanded to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a new examination because he testified that his left thumb disability worsened since his last examination.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative arthritis in his left thumb. 

2.  The Veteran's left thumb disability has exhibited signs of lost range of motion and pain on movement.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a 10 percent, but not higher, rating for a left thumb disability have been met.  38 U.S.C.A. Vet. App. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5224, 5228 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, a review of the record indicates that the Veteran was not provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Moreover, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the May 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for higher evaluations.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to determine severity of the Veteran's disability in January 2012 and July 2015.  Moreover, the Board finds that the opinion provided by the July 2015 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

The Board acknowledges that the Veteran's representative has requested a new examination because it has been over two years since he was last examined.  That being said, the Board notes that the Veteran's representative simply mentioned the passage of time between examinations and neither the Veteran nor his  representative pointed to any evidence that could be interpreted as suggestive of worsening symptoms of the left thumb disability since the last VA examination.  As such, the Board does not find that a remand for a new VA examination is necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran contends that he should be entitled to a compensable rating throughout the pendency of the appeal.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's current left thumb disability is rated according to 38 C.F.R. § 4.71a Diagnostic Code 5228 (thumb limitation of motion).   The Board also acknowledges that the Veteran is right hand dominant.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not considered to be contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Moreover, the Court has held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton, supra.

Under Diagnostic Code 5224, which rates ankylosis of the thumb, a 10 percent disability rating is warranted for favorable ankylosis of the thumb, while a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Under Diagnostic Code 5228, which rates limitation of motion of the thumb, a 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A maximum schedular 20 percent rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

In addition, arthritis under Diagnostic Code 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Initially, in considering the appropriate disability rating, the Board has taken into account the Veteran's lay statements and testimony regarding his disability.  The Veteran has reported to VA that his thumb has become increasingly weaker and that he doesn't have the same grip strength that he once had.  In addition, the Veteran stated that in the mornings his left thumb is numb and it is always stiff and painful.  As a result, the Veteran reported that he has to soak his hand with warm water in order "to loosen it up" so that he can use his hand at work.  See Statement in Support of Claim November 2013.  The Veteran also testified that he has chronic pain in his left thumb and that it could be rated as a nine out of ten.  Moreover, the Veteran added that his hand increases in pain with repetitive use and he noticed that his thumb will be swollen or puffy in the mornings.  See May 2014 Board Hearing Transcript.  Lastly, the Veteran reported that he has to take pain medication to give him minimal usage of his left thumb and he should be entitled to at least a 10% disability for the slight loss and natural usage of his left thumb.  See Statement in Support of Claim November 2013

The Board acknowledges that while the Veteran is considered competent to report symptoms such as pain and weakness because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his left thumb disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but that he is not able to identify the specific level of his left thumb disability.  

The Veteran was also afforded several VA examinations to determine the severity of his disability in January 2012 and July 2015.  At the January 2012 examination, the examiner indicated that the Veteran had no functional loss for any of his fingers and thumb, no signs of ankylosis, nor were there any signs of painful motion.  See January 2012 VA examination.  

At the July 2015 examination, the Veteran reported that his left thumb was worse since his last examination and he reported that he had left hand weakness, stiffness, and fatigue.  Following the examination, the examiner reported that the Veteran had no signs of ankylosis, normal range of motion throughout his left hand, there was no gap between the pad of the thumb and the fingers, and there was no pain noted on the examination.  See July 2015 VA examination.  

The Board finds these VA examinations to be highly probative pieces of evidence in regards to the severity of the Veteran's left thumb disability.  The Board has reached this conclusion because the examiners reviewed the Veteran's medical history, interviewed the Veteran, and then examined him before they rendered an opinion.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.  

Turning to the additional medical evidence at hand, the Veteran's VA treatment records demonstrate that the Veteran has a well-developed medical history regarding this disability and is in active treatment for his left thumb disability.  Specifically, his records show that VA medical personnel have indicated that the Veteran has limited range of motion due to tenderness, extension of the left thumb is restricted, and that he is in chronic pain.  See VA Progress Notes (March 30, 2016, July 2014, and November 14, 2013).  The Board notes that the Veteran's VA treatment records have regularly documented his complaints and treatment for his left thumb disability and the symptoms reported in these records indicate that his disability is worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board finds the Veteran's VA medical records to be highly probative pieces of evidence in regards to the severity of the Veteran's left thumb disability.  The Board has reached this conclusion because the Veteran has an extensive treatment history with VA, the VA doctors have documented his lay statements, and then addressed the severity of his left thumb after they examined him.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.  

In regards to Diagnostic Code 5228, the Board notes that the VA examinations revealed no evidence of the loss of motion required for a compensable rating under this Diagnostic Code.  Thus, a rating increase according to this Diagnostic Code is not warranted. 

In addition, the VA examinations during this appeal did not reveal any signs of anklyosis so a rating increase under Diagnostic Code 5224 is not applicable.  

Moreover, in reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In turn, the Board has also examined Diagnostic Code 5010 as it is relates to the Veteran's limited range of motion due to the degenerative arthritis in his left thumb.  See July 2015 VA examination.  The evidence contained in the Veteran's lay statements and his VA medical records demonstrate that the Veteran has painful motion and lost range of motion in his left thumb.  Accordingly, painful motion is an important factor of a joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton, supra.  Thus, the Board finds that a disability rating of 10 percent, but not higher, for the appeal period is warranted, for painful motion and lost range of motion of the left thumb.  

In sum, the Board finds that the evidence reflects that the Veteran's disability has remained consistent throughout the appeal and that a compensable rating is warranted.  In addition, the Board also finds that a separate rating under any other Diagnostic Code pertaining to the left thumb is not warranted and it would also constitute prohibited pyramiding.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  In this regard, the Board finds the VA examinations and the Veteran's medical records are the most probative pieces of evidence regarding the Veteran's disability and places significant weight on those reports.  Consequently, the evidence in this case is at least in equipoise as to whether the Veteran has pain and lost range of motion in his left thumb.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating not in excess of 10 percent for a left thumb disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 4.71a, Diagnostic Codes 5003, 5010, 5524, 5228. 

A.  Extraschedular Consideration. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in the case of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his left thumb disability prevents gainful employment.


ORDER

Entitlement to a 10 percent, but not higher, rating for residuals, left thumb fracture with osteoarthritis, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


